Case 1:20-cv-22106-DPG Document 1 Entered on FLSD Docket 05/20/2020 Page 1 of 9



                                     UNITED STATES DISTRICT COURT
                                     SOUTHERN DISTRICT OF FLORIDA
                                              CASE NO.: 1:20-cv-22106
 FLORIDA FAIR HOUSING
 ALLIANCE, INC.,

        Plaintiff,
 v.

 DEERPATH ON THE LAKE, LLC,
       Defendant.
 _______________________________________/

                           COMPLAINT AND DEMAND FOR JURY TRIAL

        Plaintiff Florida Fair Housing Alliance, Inc. (the “FFH Alliance” or “Plaintiff”) sues

 Defendant DEERPATH ON THE LAKE, LLC (“Defendant”) for violating 42 U.S.C. § 3601 et

 seq., the Fair Housing Act.

                                                   INTRODUCTION

        1.        “The [Fair Housing Act] is not an instrument to force housing authorities to reorder

 their priorities. Rather, the [Fair Housing Act] aims to ensure that those priorities can be achieved

 without arbitrarily creating discriminatory effects or perpetuating segregation.” Inclusive Cmtys.

 Project, Inc., 135 S. Ct. 2507 at 2522. Due to policies and practices like blanket bans on any

 applicant with a felony conviction, such as those of Defendant discussed below, the FFH Alliance

 has documented thousands housing units in greater South Florida area that are unavailable to

 individuals with any felony conviction from any point in time, and to many individuals with a

 misdemeanor conviction. To combat the perpetuation of segregation and stem the discriminatory

 impact of needlessly unjust practices, housing providers large and small must evaluate and revise

 the role that criminal records screening policies and practices play in their application decisions to


                                                                                                                  PAGE | 1 of 9
                                     LAW OFFICES OF JIBRAEL S. HINDI, PLLC
             110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                       www.JibraelLaw.com
Case 1:20-cv-22106-DPG Document 1 Entered on FLSD Docket 05/20/2020 Page 2 of 9



 ensure that they are serving a substantial, legitimate, non-discriminatory interest and are not a

 proxy for racial discrimination.

        2.        The “heartland of disparate-impact suits” under the FHA are those which target

 “artificial barriers to housing.” Inclusive Cmtys. Project, Inc., 135 S. Ct. 2507, 2522. In this vein,

 as revealed by the investigation conducted by the FFH Alliance, Defendant imposes a blanket

 prohibition on any person with any conviction record – no matter when the conviction occurred,

 what the underlying conduct entailed, or what the convicted person has done since.

        3.        Due to the documented racial disparity in the criminal legal system, Defendant’s

 below discussed blanket prohibition on applicants with a felony conviction, by extension,

 disproportionately limits housing opportunities of Hispanic applicants as compared to white

 applicants, and in so doing, violates in violation of the Fair Housing Act.

                                          JURISDICTION AND VENUE

        4.        Jurisdiction of this Court arises under 42 U.S.C. § 3613(a), 28 U.S.C. § 1331, and

 28 U.S.C. § 1337.

        5.        Venue in this District is proper because the subject property is located in this

 district, Plaintiff resides in this district, Defendant transacts business in this district, and the

 complained conduct of Defendant occurred in this district.

                                                         PARTIES

        6.        The FFH Alliance is a fair housing advocacy organization and non-profit

 corporation formed in Florida, and headquartered in Miami-Dade, Florida. The FFH Alliance

 offers a variety of programs and services designed to advance fair housing in Florida. To advance

 its mission of ensuring equal access to housing for all, the FFH Alliance engages in education and

 outreach; provides counseling to individuals facing discrimination; works with local and federal

                                                                                                                  PAGE | 2 of 9
                                     LAW OFFICES OF JIBRAEL S. HINDI, PLLC
             110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                       www.JibraelLaw.com
Case 1:20-cv-22106-DPG Document 1 Entered on FLSD Docket 05/20/2020 Page 3 of 9



 officials to enhance fair housing laws and their enforcement; undertakes investigations to

 uncover unlawful discrimination; and, when necessary, initiates enforcement actions.

        7.         Defendant is a Delaware limited liability company, with its principal place of

 business located in Harrison, New York.

                                           DEMAND FOR JURY TRIAL

        8.         Plaintiff, respectfully, demands a trial by jury on all counts and issues so triable.

                                            FACTUAL ALLEGATIONS

        9.         Approximately 1.5 million individuals are currently serving a sentence of more than

 one year, i.e., the repayment phrase of a felony-level debt to society, under the jurisdiction of state

 or federal correctional authorities in the United States. With respect to these individuals’

 demographics, according to the Bureau of Justice Statistics: 30% are white, 33% are black, and

 25% are Hispanic.1 In comparison to the demographics of the United States population (the total

 of which is estimated at 308 million), however, according to the U.S. Census Bureau: 63% of the

 population is white, 13% of the population is black, 16% of the population is Hispanic.2

        10.        Despite making up a fractional percentage of the United States population in

 comparison to whites, Hispanic individuals are three times more likely to be convicted and

 incarcerated than that of white individuals.3 Thus, in simplest terms, a policy, procedure, or

 practice that arbitrarily denies, without any consideration, housing to individuals with a felony

 conviction will absolutely have a disparate impact on Hispanic individuals.




 1
   Bureau of Justice Statistics, U.S. Dep’t of Justice, Prisoners in 2017, 15 (April 2019), available
 at https://www.bjs.gov/content/pub/pdf/p17.pdf.
 2
   U.S. Census Bureau, U.S. Dep’t of Commerce, Overview of Race and Hispanic Origin: 2010, 6
 (March 2011), available at https://www.census.gov/prod/cen2010/briefs/c2010br-02.pdf.
 3
   Supra at FN. 5.
                                                                                        PAGE | 3 of 9
                                      LAW OFFICES OF JIBRAEL S. HINDI, PLLC
              110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                        www.JibraelLaw.com
Case 1:20-cv-22106-DPG Document 1 Entered on FLSD Docket 05/20/2020 Page 4 of 9



        11.        Pursuant to its mission of ensuring equal access to housing for all, the FFH Alliance

 began investigating the “Deerpath on the Lake” apartment community, located at 10200 North

 Armenia Avenue, Tampa, Florida 33612 (the “Complex”), for discriminatory housing practices.

        12.        Defendant is the owner and otherwise landlord of the Complex.

        13.        As part of the FFH Alliance’ investigation, the FFH Alliance tested the Complex

 for unlawful discriminatory housing practices using a field tester.

        14.        The field tester used by the FFH Alliance to test the Complex (“Field Tester” or

 “FT”) is a sui juris Hispanic male with a felony conviction.

        15.        On March 13, 2020, at approximately 12:43 pm, FT called the Complex (at 813-

 933-5333) and was connected to an agent of Defendant named “Janessa.” FT proceeded to ask

 whether rental property was available. Defendant, by and through this agent, responded without

 hesitation that property was available, namely, a two-bedroom apartment. FT then asked whether

 his (FT’s) rental application would be denied due to FT’s record felony conviction, to which

 Defendant immediately retorted: “possibly.” Defendant, however, did not perform any

 investigation or inquiry into the felony conviction had by FT. For example, Defendant did not

 inquire into the type of felony, the date of conviction, the nature of the conviction, let alone the

 circumstances surrounding the felony conviction had by FT. Defendant simply identified FT as an

 individual with a felony conviction, and without any inquiry or investigation, chose to deter FT

 from renting the property Defendant held open to the public due to FT’s record felony conviction.

        16.        Defendant’s response regarding applications submitted by individuals previously

 convicted of a felony clearly shows that rental property within the Complex is subject to a blanket

 prohibition of fully rehabilitated individuals with any single felony conviction. This is unlawful



                                                                                                                   PAGE | 4 of 9
                                      LAW OFFICES OF JIBRAEL S. HINDI, PLLC
              110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                        www.JibraelLaw.com
Case 1:20-cv-22106-DPG Document 1 Entered on FLSD Docket 05/20/2020 Page 5 of 9



 under the Fair Housing Act, as it has a disparate impact on Hispanic people, and fails to serve a

 substantial, legitimate, nondiscriminatory interest of Defendant.

         17.        The actions and statements of Defendant, inter alai, the practice and/or policy to

 automatically deny any prospective individual with a felony criminal record, serves to discourage

 Black and Hispanic/Latino individuals with a criminal record from applying, inspecting, and

 renting the Dwelling, and otherwise restrict the choices of these individuals in connection with

 attempts to seek, negotiation for, and ultimately rent the Dwelling.

         18.        The harm inflicted by discriminatory criminal records policies, like those of

 Defendant, is significant, not only in terms of the sheer number of people affected, but also in

 terms of the consequences for the wellbeing of our communities. In fact, securing safe and

 affordable housing is a particularly crucial need for individuals reentering their communities

 immediately after time in prison.

         19.        Research shows that success in finding adequate housing is critically important to

 allowing reentrants to secure employment, government benefits, and other community ties.

 Housing has been characterized, properly, as the “lynchpin that holds the reintegration process

 together.”4 As another expert put it, “[t]he search for permanent, sustainable housing portends

 success or failure for the entire reintegration process.” 5

         20.        Critically, the policy of Defendant to automatically deny any prospective individual

 with a felony criminal record perpetuates segregated housing patterns and discourages and/or

 obstructs choices in the applicable community, neighborhood, and/or development. As such, the



 4
  Jeremy Travis, But They All Come Back: Facing Challenges of Prisoner Reentry 219 (2005)
 5
   Barbara H. Zaitzow, We’ve Come a Long Way, Baby...Or Have We? Challenges and
 Opportunities for Incarcerated Women to Overcome Reentry Barriers 233 (in Global Perspectives
 on Re-Entry (2011)).
                                                                                 PAGE | 5 of 9
                                       LAW OFFICES OF JIBRAEL S. HINDI, PLLC
               110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                         www.JibraelLaw.com
Case 1:20-cv-22106-DPG Document 1 Entered on FLSD Docket 05/20/2020 Page 6 of 9



 actions of Defendant consuetude efforts to deprive Black and Hispanic individuals of housing

 opportunities.

        21.        On April 4, 2016, the U.S. Department of Housing and Urban Development

 (“HUD”) issued a document titled “Office of General Counsel Guidance on Application of Fair

 Housing Act Standards to the Use of Criminal Records by Providers of Housing and Real Estate-

 Related Transactions” (the “HUD Guidance”). Attached as Exhibit “A” is a copy of the HUD

 Guidance.

        22.        The Guidance noted that “criminal history-based restrictions on access to housing

 are likely disproportionately to burden African Americans and Hispanics.” Id. HUD found that

 “where a policy or practice that restricts access to housing on the basis of criminal background has

 a disparate impact on individuals of a particular race … such policy or practice is unlawful under

 the Fair Housing Act if it is not necessary to serve a substantial, legitimate, nondiscriminatory

 interest of the housing provider.” See HUD Guidance.

        23.        Ultimately, HUD concluded that “a discriminatory effect resulting from a policy

 or practice that denies housing to anyone with a prior arrest or any kind of criminal

 conviction cannot be justified, and therefore such a practice would violate the Fair Housing

 Act.” Id. (emphasis added).

        24.        According to recent data, studies, and HUD findings, Hispanic people are arrested,

 convicted, and imprisoned at vastly disproportionate in country as a whole, of which is consistent

 within the State of Florida. As such, Defendant's policy actually and predictably results in a

 disparate impact to Hispanic people.

        25.        Defendant’s policy regarding the criminal history of applicants seeking to rent,

 utilize, or otherwise occupy the Dwelling is unlawful under the Fair Housing Act, as it has a

                                                                                                                   PAGE | 6 of 9
                                      LAW OFFICES OF JIBRAEL S. HINDI, PLLC
              110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                        www.JibraelLaw.com
Case 1:20-cv-22106-DPG Document 1 Entered on FLSD Docket 05/20/2020 Page 7 of 9



 disparate impact on individuals of Hispanic heritage and/or descent, and otherwise fails to serve a

 substantial, legitimate, nondiscriminatory interest of the housing provider.

        26.        HUD has found that no substantial, legitimate, nondiscriminatory interest can be

 served where “[a] housing provider … imposes a blanket prohibition on any person with any

 conviction record – no matter when the conviction occurred, what the underlying conduct entailed,

 or what the convicted person has done since then.” Id.

        27.        Consistent with FFH Alliance’s fair housing testing efforts, FFH Alliance’s has a

 practice of continuing to monitor and test those entities and individuals found to have been engaged

 in discriminatory housing practices. FFH Alliance’s will continue monitoring Defendant, and its

 agents, in order to determine its (Defendant’s) ongoing compliance with the Fair Housing Act.

                                             COUNT I.
                                VIOLATION OF THE FAIR HOUSING ACT

        28.        Plaintiff, the FFH Alliance, incorporates by reference paragraphs 1-27 of this

 Complaint as though fully stated herein.

        29.        Defendant is liable to Plaintiff for all injuries caused by the Fair Housing Act

 violations committed by Defendant and the agents of Defendant.

        30.        Defendant authorized its agents to act for it (Defendant) when Defendant’s agents

 committed the Fair Housing Act violations alleged herein. The agents of Defendant accepted the

 undertaking of acting on behalf of Defendant when they (Defendant’s agents) committed the Fair

 Housing Act violations alleged herein. Defendant had control over its (Defendant’s) agents when

 said agents committed the Fair Housing Act violations alleged herein.

        31.        With respect to the matter at hand, Defendant’s criminal history policy and/or

 practice – as identified above – is arbitrary, artificial, and unnecessary to achieve a valid interest

 or legitimate objective such as a practical business, profit, policy consideration, or requirement of
                                                                                                                   PAGE | 7 of 9
                                      LAW OFFICES OF JIBRAEL S. HINDI, PLLC
              110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                        www.JibraelLaw.com
Case 1:20-cv-22106-DPG Document 1 Entered on FLSD Docket 05/20/2020 Page 8 of 9



 law. Further, there is a robust causal link between the above noted policy and/or practice of

 Defendant and the disparate impact on Hispanic people, as Hispanic individuals are

 disproportionally more likely to have been convicted of a felony than that of white individuals. As

 a result, Defendant’s practice of automatically, or otherwise without any review or investigation,

 denying any prospective individual with a felony criminal record has a direct, disproportionate

 discriminatory effect on Hispanic individuals, as exemplified by the test conducted by Plaintiff.

        32.        Defendant has violated the Fair Housing Act by, inter alia, making unavailable

 and/or otherwise denying the Dwelling to individuals on the basis of race and/or criminal record.

        33.        As a result of Defendant’s conduct - committed despite being engaged in the

 business of real estate, coupled with Plaintiff’s ongoing monitoring efforts - Plaintiff has suffered,

 is continuing to suffer, and will in the future suffer irreparable loss and injury and a real and

 immediate threat of future discrimination by Defendant.

        34.        WHEREFORE, Plaintiff FFH Alliance, respectfully, requests that this Court:

                   (a)        Declare the above-mentioned actions, omissions, polices, and procedures,
                              of Defendant to be in violation of the Fair Housing Act;

                   (b)        Award damages to Plaintiff against Defendant;

                   (c)        Enter a permanent injunction enjoining Defendant from discriminating
                              against individuals on the basis of race and/or criminal history;

                   (d)        Enter a permanent injunction compelling Defendant to amend its
                              (Defendant’s) polices, procedures, and practices, that discriminate against
                              individuals on the basis of race and/or criminal history;

                   (e)        Award Plaintiff costs and reasonable attorneys’ fees; and

                   (f)        Any other relief that this Court deems appropriate and just under the
                              circumstances.




                                                                                                                   PAGE | 8 of 9
                                      LAW OFFICES OF JIBRAEL S. HINDI, PLLC
              110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                        www.JibraelLaw.com
Case 1:20-cv-22106-DPG Document 1 Entered on FLSD Docket 05/20/2020 Page 9 of 9



       DATED: May 20, 2020
                                                              Respectfully Submitted,

                                                               /s/ Jibrael S. Hindi                                   .
                                                              JIBRAEL S. HINDI, ESQ.
                                                              Florida Bar No.: 118259
                                                              E-mail:      jibrael@jibraellaw.com
                                                              THOMAS J. PATTI, ESQ.
                                                              Florida Bar No.: 118377
                                                              E-mail:      tom@jibraellaw.com
                                                              The Law Offices of Jibrael S. Hindi
                                                              110 SE 6th Street, Suite 1744
                                                              Fort Lauderdale, Florida 33301
                                                              Phone:       954-907-1136
                                                              COUNSEL FOR PLAINTIFF




                                                                                                               PAGE | 9 of 9
                                  LAW OFFICES OF JIBRAEL S. HINDI, PLLC
          110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                    www.JibraelLaw.com
